NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JW SEALS, Jr.,                                  No. 20-56015

                 Plaintiff-Appellant,           D.C. No. 2:18-cv-10104-CBM-JEM

 v.
                                                MEMORANDUM*
LOS ANGELES UNIFIED SCHOOL
DISTRICT,

                 Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                  Consuelo B. Marshall, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      JW Seals, Jr. appeals pro se from the district court’s order dismissing his

employment discrimination action. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a dismissal for failure to comply with a court

order. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by dismissing Seals’s action

under Federal Rule of Civil Procedure 41(b) because Seals failed to file an

amended complaint despite repeated opportunities and after being warned that

failure to do so would result in dismissal. See id. at 640, 642-43 (discussing

factors to consider in determining whether to dismiss for failure to comply with a

court order and noting that dismissal should not be disturbed absent “a definite and

firm conviction” that the district court “committed a clear error of judgment”

(citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                      20-56015